DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-30 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ogawa (US 5976146).
With respect to claim 26, Ogawa discloses a retractor (190) comprising: an elongate body extending from a proximal end to a distal end (see fig. 71a-71c below); a central working lumen extending through the elongate body from the proximal end to the distal end (note that 190 is a tube- see col. 34 lines 43-50 below); wherein the central lumen is configured to be disposed around a previously-inserted dilator in contact with a vertebra of a patient (see figs. 71a, 71c below and note that a) the inserted dilator is not positively recited and b) the central lumen is capable of receiving such a dilator if one so desires); and the distal end terminating with an angled distal-facing surface (192) that circumscribes the distal end of the lumen and lies continuously in a plane that is obliquely angled relative to a longitudinal axis of the elongate body (see fig. 71a-71c 


    PNG
    media_image1.png
    492
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    499
    453
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    191
    430
    media_image4.png
    Greyscale

As for claim 27, Ogawa further discloses the dilator retractor of claim 26, wherein the angled distal-facing surface is sloped to follow a slope of a posterior portion (e.g. portion between vertebral arches) of a vertebra (see figs. 71b-71c above and note that these figures show the dilator inserted into this posterior portion of the vertebra, as the posterior bony segments- vertebral arch, articular process and the spinous process/spina are labelled, see col. 34 line 60- col. 35 line 9 below for further detail to the posterior portion of the vertebra).
As for claim 28, Ogawa further discloses the dilator retractor of claim 26, wherein the angled distal-facing surface is configured to be positioned against the vertebra between the facet joint (e.g. articular process) and the spinous process (see fig. 71b-71c below).

    PNG
    media_image5.png
    411
    703
    media_image5.png
    Greyscale

As for claim 29, Ogawa further discloses the dilator retractor of claim 26, wherein the angle of the angled distal-facing surface is a function of statistical dimensions of bone structures for a variety of different sized spinal structures (see col. 34 line 54- col. 35 line 4 above and note that 191 is designed to fit in a specific region around several different sized spinal structures (spinous process, facet joint, vertebral arches).The diameter D of angled surface 191 is specifically designed to be larger than a diameter d of a portion 192 between the vertebral arches so that a surgeon can abrade tissue around 192 without damaging other surrounding tissue. It is recognized that this portion of Ogawa acknowledges that differences diameter d will differ among patients and will be known in advance using pre-obtained patient images of that anatomical area. 191 is sized to appropriately accommodate the angle of the slope of the posterior portions of the spine between the vertebral arches).
As for claim 30, Ogawa further teaches wherein the distal end of the retractor includes a bevel that defines a sharp cutting edge (circumference of 191) (see col. 34 lines 44-51 below).

    PNG
    media_image6.png
    324
    760
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US 5976146), as applied to claim 26 above, in view of Ogawa (US 5976146).
As for claim 31, the relied upon embodiment of Ogawa (fig. 71a) does not teach wherein the elongate body includes a conically shaped portion that tapers in a proximal to distal direction. 
Ogawa, also drawn to surgical cannula kits, teaches an another embodiment (fig. 89a) with a cannulated dilator with funnel shaped/conical portion (404) that tapers in a proximal/distal direction in order to provide easier visualization of a surgical tool inserted within the cannulated dilator.

    PNG
    media_image7.png
    404
    503
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the dilator retractor of Ogawa (embodiment of fig. 71a) wherein the elongate body includes a conically shaped portion that tapers in a proximal to distal direction, in view of Ogawa (embodiment of fig. 89a), in order to provide easier visualization of a surgical tool inserted within the cannulated dilator. 

Allowable Subject Matter
Claims 21, 24 and 25 are allowed.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. Applicant argues that Ogawa does not discloses the newly presented limitations to claim 26, “wherein the central lumen is configured to be disposed around a previously-inserted dilator in contact with a vertebra of a patient” and “at least two opposing portions of the distal-facing surface being configured to contact with the vertebra of a patient such that the distal-facing surface rests on the vertebra” (see pages 4-5 of the Remarks). Applicant asserts that Ogawa does not contain an inner central working lumen that may be disposed around a dilator (see pages 4-5 of the Remarks).
This is not found to be persuasive for several reasons. First, elongate body (190) of Ogawa is explicitly described as a tube with a sharp blade portion 191 formed on its distal end (as recited in col. 34 line 60- col. 35 line 9 and also provided on page 4 of the Remarks). A tube by definition is “any of a various usually cylindrical structures or devices: such as a: a hollow elongated cylinder” (https://www.merriam-webster.com/dictionary/tube). A lumen is defined as “the bore of a tube” (https://www.merriam-webster.com/dictionary/lumen). Therefore, the tubular elongated body 190 of Ogawa clearly contains a central lumen. 
Second, claim 26 is an apparatus claim wherein a) the inserted dilator is not positively recited (therefore, not required) and b) the central lumen contains structure (it is a tube) that allows receipt of such a dilator is one so desires. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The elongated body 190 of Ogawa is, therefore, capable of receiving such a dilator if one so desires).
While Applicant does not appear to present arguments regarding the newly presented limitation “at least two opposing portions of the distal-facing surface being configured to contact with the vertebra of a patient such that the distal-facing surface rests on the vertebra”, it is believed that Ogawa discloses this functional limitation as well. As stated in the rejection to claim 26 above, there is no dispute that this device is designed to contact vertebral bone. This device is also capable of being positioned through a differently angled trajectory through the muscle to accommodate either different patient anatomy or a specific orientation as required by a different procedure than that shown below. In fact, the device of Ogawa is capable of being inserted through any differently oriented trajectory through the muscle to reach the desired bony vertebral surface. See figure 71c1 below for an example of a trajectory through muscle that would result in the device of Ogawa being capable of performing the recited function.

    PNG
    media_image2.png
    593
    624
    media_image2.png
    Greyscale

Therefore, this device is configured to/capable of allowing two opposing portions of the distal-facing surface to be in contact with the vertebra. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. There is no structural difference between the device of Ogawa and that recited by claim 26.
The rejection of claims 26-31 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773